COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-170-CR





JORGE BARRON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On February 20, 2008, the trial court sentenced appellant Jorge Barron to three hundred sixty five days’ confinement and a $2,021 fine upon his conviction by a jury for misdemeanor assault-family violence.  Appellant timely filed a motion for new trial; thus, his notice of appeal was due May 20, 2008.  
See
 
Tex. R. App. P.
 26.2(a)(2).

On July 10, 2008, we notified appellant of our concern that we lacked jurisdiction over this appeal because his notice of appeal was not filed in the trial court until May 22, 2008.
(footnote: 2)  We informed appellant that the appeal was subject to dismissal unless he filed a response on or before July 21, 2008 advising us whether the mailbox rule applies in this case.  
See
 
Tex. R. App. P.
 9.2(b).  Appellant has not filed a response.

A notice of appeal that complies with the requirements of rule 26 of the rules of appellate procedure is essential to vest this court with jurisdiction over an appeal.  
See
 
Tex. R. App. P.
 26.2(a)(1); 
Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); 
York v. State
, 69 S.W.3d 792, 793 (Tex. App.—Fort Worth 2002, no pet.).  The Texas Court of Criminal Appeals has expressly held that without a timely filed notice of appeal or motion for extension of time, we cannot exercise jurisdiction over an appeal.  
See Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Because appellant’s notice of appeal was untimely filed and he did not timely file a motion for 





extension of time, we dismiss this case for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f).



PER CURIAM

PANEL:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: August 21, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Appellant did not file a motion for extension of time to file the notice of appeal.  
See
 
Tex. R. App. P.
 26.3.